Name: Council Regulation (EC) No 2499/2001 of 19 December 2001 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: fisheries;  industrial structures and policy;  agricultural activity;  EU finance;  production;  tariff policy
 Date Published: nan

 Avis juridique important|32001R2499Council Regulation (EC) No 2499/2001 of 19 December 2001 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products Official Journal L 340 , 21/12/2001 P. 0001 - 0055Council Regulation (EC) No 2499/2001of 19 December 2001amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) It is in the interest of the Community to suspend totally or partially the autonomous common customs tariff duties for a number of new products not listed in the Annex to Regulation (EC) No 1255/96(1).(2) A number of products which are referred to in the said Regulation should be withdrawn from the list in the Annex because it is no longer in the Community's interest to maintain suspension of autonomous common customs tariff duties or because the description needs to be altered in order to take account of technical product developments and economic trends on the market.(3) Accordingly, products whose description needs to be altered should be regarded as new products.(4) Having regard to the economic importance of this Regulation, it is necessary to invoke the ground of urgency provided for in point I(3) of the Protocol annexed to the Treaty on European Union and to the Treaty establishing the European Community on the role of national parliaments in the European Union.(5) For ease of comprehension, in view of the large number of amendments coming into force on 1 January 2002, the Annex to Regulation (EC) No 1255/96 should be replaced by a completely new version,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1255/96 is amended as follows:The Annex shall be replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1159/2001 (OJ L 169, 23.6.2001, p. 1).ANNEX>TABLE>